     Case: 1:19-cv-02820 Document #: 11 Filed: 05/31/19 Page 1 of 3 PageID #:22



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 ALLEN E. DIXON,                                   )
                                                   )
                          Plaintiff,               )
                    v.                             )   Case No. 1:19-cv-02820
                                                   )
 CAPITAL ONE BANK (USA), NA,                       )
                                                   )
                          Defendant.               )
                                                   )

 AGREED MOTION FOR EXTENSION OF TIME FOR DEFENDANT CAPITAL ONE
          BANK (USA), N.A. TO RESPOND TO THE COMPLAINT

       Defendant Capital One Bank (USA), N.A. (“Capital One”), by counsel, respectfully

requests that the Court extend the time it has to respond to Plaintiff Allen E. Dixon’s (“Plaintiff”)

Complaint by fourteen days, up to and including June 14, 2019. In support of this motion, Capital

One states as follows:

       1.      Plaintiff filed his Complaint against Defendant Capital One on April 26, 2019,

alleging violations of the Telephone Consumer Protection Act, 47 U.S.C. §227 et seq., and the

Illinois Consumer Fraud and Deceptive Practices Act, 815 ILCS 505/1 et seq.

       2.      Capital One’s responsive pleading is currently due to be filed by May 31, 2019.

(See Dkt. No. 7).

       3.      Capital One’s counsel was only recently retained and needs additional time to

review and investigate the allegations and legal claims contained in the Complaint and prepare a

response.

       4.      Capital One’s counsel has conferred with Plaintiff’s counsel in this case, and

counsel has no objection to the requested extension of time.
     Case: 1:19-cv-02820 Document #: 11 Filed: 05/31/19 Page 2 of 3 PageID #:23



       WHEREFORE, Defendant Capital One Bank (USA), N.A. respectfully requests that the

Court extend the time Capital One has to file its response to Plaintiff’s Complaint to and including

June 14, 2019.

Dated: May 31, 2019                                  Respectfully submitted,

                                                     By: /s/ Ke Liu
                                                     Jeff Pilgrim
                                                     Ke Liu
                                                     Pilgrim Christakis LLP
                                                     321 N. Clark St., 26th Floor
                                                     Chicago, Illinois 60654
                                                     Ph. (312) 445-0488
                                                     Fax (312) 939-0983
                                                     jpilgrim@pilgrimchristakis.com
                                                     kliu@pilgrimchristakis.com

                                                     Attorneys for Capital One Bank (USA), N.A.
     Case: 1:19-cv-02820 Document #: 11 Filed: 05/31/19 Page 3 of 3 PageID #:24



                               CERTIFICATE OF SERVICE

      Ke Liu, an attorney, certifies that on May 31, 2019, he electronically filed the foregoing
AGREED MOTION FOR EXTENSION OF TIME FOR DEFENDANT CAPITAL ONE BANK
(USA), N.A. TO RESPOND TO THE COMPLAINT with the Clerk of the Court by using the
CM/ECF system, which will send a notice of electronic filing to the following:

 Omar Tayseer Sulaiman
 Sulaiman Law Group, Ltd.
 2500 S. Highland Avenue
 Suite 200
 Lombard, IL 60148
 (630) 575-8181
 Email: osulaiman@sulaimanlaw.com

 Alexander James Taylor
 Sulaiman Law Group, Ltd.
 2500 S. Highland Avenue
 Suite 200
 Lombard, IL 60148
 (630) 575-8181
 Email: ataylor@sulaimanlaw.com

 Marwan R. Daher
 Sulaiman Law Group, Ltd.
 2500 S. Highland Avenue
 Suite 200
 Lombard, IL 60148
 (630) 575-8181
 Email: mdaher@sulaimanlaw.com

 Counsel for Plaintiff

                                                    /s/    Ke Liu
